Citation Nr: 0200430	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  94-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of right 
forearm, wrist and hand injury.

2. The propriety of the initial 20 percent rating assigned 
following a grant of service connection for a low back 
disability.

3.  The propriety of the initial 20 percent rating assigned 
following a grant of service connection for postoperative 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, and from September 1978 to August 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 1992 and May 1996 rating 
decisions by the Atlanta RO.  

In April 1994, a hearing before the undersigned Board Member 
was held at the Atlanta RO.  A transcript of this hearing is 
of record.  In June 1997, the Board remanded the matters on 
appeal to the RO for additional development.

Because the veteran has disagreed with the initial 
evaluations assigned following grants of service connection 
for a low back disability and for postoperative 
chondromalacia of the right knee, the Board has 
recharacterized those claims in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) 
(rendered after the prior remand). 



REMAND

The veteran contends that the RO erred by failing to grant 
service connection for residuals of right forearm, wrist and 
hand injury.  In its June 1997 remand, the Board directed 
that the veteran undergo a VA examination to determine the 
current nature, extent and etiology of any and all disability 
associated with the right forearm, wrist and hand.  With 
respect to each disability diagnosed, the examiner was to 
offer an opinion as to whether it is at least as likely as 
not that the disability is etiologically related to the 
veteran's military service or is aggravated by the veteran's 
service-connected right shoulder disability or residuals of 
fractured right fingers.

In November and December 1997, the veteran underwent VA 
examinations for purposes of this appeal.  The examination 
reports note the veteran's complaints of pain running down 
the arm into the fingers, tingling at the very tips of all 
fingers, and weakness and pain in the wrist and hand.  The 
veteran also complained of cramps when writing and pain in 
the wrist and hand with use.  The November 1997 examination 
report notes an impression of previous injury to the right 
hand.  The examiner stated, "[this disability] does not 
appear to be clinically limiting at this time nor is it 
aggravated by [the veteran's] right shoulder and hand 
injury."  The November 1997 examination report also notes an 
impression of cervical spondylosis, with some distal sensory 
changes noted in the upper extremities.  The December 1997 
examination report notes an impression of cervical disc 
disease without evidence of neurological complication 
secondary to degenerative joint disease.  The Board notes 
that neither examiner provided a clear opinion as to whether 
the veteran currently has a disability of the right forearm, 
wrist, and/or hand (as distinguished from his service-
connected right shoulder and right finger disabilities) and, 
if so whether any such disability was caused or is aggravated 
by the veteran's military service or his service-connected 
right shoulder or right finger disabilities.

Pertinent to the right knee disability, in its June 1997 
remand, the Board directed that the veteran undergo a special 
VA orthopedic examination to determine the nature and 
severity of his right knee disability.  In accordance with 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v Brown, 8 Vet. App. 
202 (1995), the examiner was to determine whether the right 
knee exhibits weakened movement, excess fatigability, or 
incoordination attributable to the service connected 
disability; and the extent of functional loss due to such 
factors during flare-ups and/or with repeated use.  

In November and December 1997, the veteran underwent VA 
examinations for purposes of this appeal; however, the 
examiners did not render all of the requested  findings.  The 
examination reports note the veteran's complaints of right 
knee pain and swelling, which increases with activity.  The 
examiners stated that the veteran experienced significant 
pain on motion.  However, the examiners did not attempt to 
quantify the extent of additional functional loss due to pain 
during flare-ups and/or after repeated use, and did not 
indicate whether any weakness, fatigability and/or 
incoordination of the right knee is exhibited.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Moreover, the Board itself errs when 
it fails to ensure compliance.  Id.  

The Board regrets the additional delay in this case.  
However, in view of the RO's failure to follow the Board's 
prior directives, pursuant to Stegall, another remand is 
required.

The Board also finds that additional medical development of 
the claim for a higher evaluation for the veteran's service-
connected low back disability is warranted.  Historically, 
such condition has been characterized as chronic low back 
pain with degenerative changes, evaluated, by analogy, under 
Diagnostic Code 5003-5295.  See 38 C.F.R. § 4.20.  

However, on VA examination in November 1997, the examiner 
noted the veteran's complaints of low back pain with 
radiation to the lower extremities and diagnosed lumbar 
spondylosis with some disc degeneration, dural sac 
compression and loss of motion.  The veteran underwent 
magnetic resonance imaging (MRI) in December 1997.  Upon 
completion of the study, the diagnosis was low back pain 
secondary to lumbosacral disc disease with osteophyte and 
dural sac compression and herniated nucleus pulposus.

Under these circumstances, it would appear that the RO should 
consider the criteria of Diagnostic Code 5293, pursuant to 
which intervertebral disc syndrome is evaluated, in 
evaluating the disability.  However, medical findings as to 
the existence and severity of all neurological symptoms 
attributable to the disability would be helpful in evaluating 
the disability pursuant to the rating criteria of Diagnostic 
Code 5293.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).  Range of motion study results 
and findings pertaining to functional loss due to pain and 
other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca.  VA General Counsel has held that those provisions 
must be considered when a disability is evaluated under 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  VAOPGCPREC 36-97 (December 12, 1997).

Although further delay is regrettable, additional VA 
neurological and orthopedic examinations are warranted to 
ensure a fully informed decision regarding the veteran's 
claims.  The veteran is hereby advised that failure to report 
to any scheduled VA examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to a scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims files all pertinent medical records, so that each 
examiner's review of the veteran's pertinent medical history 
can be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This should specifically include records 
from any VA facilities, or other governmental entities.  In 
this regard, the Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain any 
other pertinent records, and accomplish any other indicated 
development and/or notification action.  

The Board also points out that, in adjudicating the claims 
for higher evaluations for the right knee and low back 
disabilities, the RO should, consistent with the Fenderson 
decision, expressly consider the propriety of "staged 
rating" (consideration of the evidence since the effective 
date of the grant of service connection to determine whether 
higher evaluation is assignable for any specific period of 
time).

In addition, the Board notes that, on November 9, 2000, 
during the pendency of the matter on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise noted, those changes also are effective November 9, 
2000.  Id.

The actions identified herein are consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act. 

Finally, as noted above, the Board remanded this case in 
1997.  The development requested in the Board's 1997 remand, 
to include VA examinations, was accomplished in 1997.  
Inexplicably, however, the case was not returned to the Board 
until 2001, nearly four years later.  The RO is once again 
reminded that the law requires that all claims that are 
remanded by the Board of Veterans' Appeals for additional 
development must be handled in an expeditious manner.  With 
this in mind, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims files all outstanding medical 
records pertinent to the disabilities 
remaining under consideration, to 
specifically include records from any VA 
facilities as well as records from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims files, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records to support his claims, and the RO 
should afford him the opportunity to do 
so before scheduling him to undergo 
further examination.  

2.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination of his right 
knee and low back.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims files, including a complete 
copy of this REMAND.  All indicated tests 
and studies (to include x-rays and range 
of motion studies, with standard ranges 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings should be set forth in detail.

As regards the low back and the right 
knee, the examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected disabilities.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA neurological 
examination of his low back and right 
forearm, wrist and hand.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims files, 
including a complete copy of this REMAND.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be set forth in detail.

As regards the low back, the examiner 
should note all symptoms compatible with 
sciatic neuropathy, including 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc(s).  The 
examiner should also note the frequency 
and duration of attacks of such 
symptomatology and objective neurological 
findings.  Based on such findings, as 
well as the findings pertaining to the 
veteran's range of motion loss and extent 
of functional loss due to pain and other 
factors (provided in the orthopedic 
examination report), the examiner should 
provide an assessment as to whether the 
condition is best characterized as 
moderate, with recurring attacks; severe, 
with recurring attacks with intermittent 
relief; or pronounced, with persistent 
symptoms and little intermittent relief.

As regards the right forearm, wrist and 
hand, the examiner should clearly state 
whetether the veteran currently has any 
disability of the right forearm, wrist, 
and/or hand (separate and distinct from 
his service-connected disability of the 
right fingers).  If so, as regards each 
such diagnosed disability, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
disability was caused or is aggravated by 
either the veteran's active military 
service, his service-connected right 
shoulder disability, or his service-
connected right finger disability.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of any 
additional disability resulting from the 
aggravation. 

All examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.  
. 

6.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, with regard to 
each of the claims for higher initial 
evaluations, the RO should consider all 
applicable diagnostic codes; and, 
pursuant to the above-cited legal 
authority, the extent of functional loss 
due to pain and other factors, and 
whether a higher is warranted at any 
stage since the grant of service 
connection.  The RO must provide full 
reasons and bases for its determinations.  

7.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


